Exhibit 10.1

 



FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Agreement”), is made and entered into as of January 9, 2014 (the
“Effective Date”), by and among James River Coal Company, a corporation
organized under the laws of Virginia (“JRCC”), and certain of JRCC’s
Subsidiaries identified on the signature pages hereof, as borrowers (such
Subsidiaries, together with JRCC, are referred to hereinafter each individually
as a “Borrower”, and collectively, jointly and severally, as the “Borrowers”),
and the other credit parties party hereto, identified on the signature pages
hereof as Guarantors (together, the Borrowers and Guarantors, the “Credit
Parties”), the Lenders (as hereinafter defined) party hereto, General Electric
Capital Corporation (“GECC”), a corporation formed under the laws of Delaware,
as administrative agent for the Lenders (in such capacity, together with its
successors and assigns, if any, the “Administrative Agent”) and as collateral
agent for the Lenders (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the other Credit Parties signatory thereto, the
financial institutions from time to time party thereto as lenders (collectively,
the “Lenders”), the L/C Issuers from time to time party thereto, the
Administrative Agent, the Collateral Agent, and the other agents and arrangers
from time to time party thereto are parties to that certain Second Amended and
Restated Revolving Credit Agreement, dated as of June 30, 2011 (as amended,
restated, supplemented and otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders and the L/C Issuers have committed to
make certain loans and other extensions of credit to the Borrowers upon the
terms and conditions set forth therein; and

 

WHEREAS, the Borrowers have requested that the undersigned Lenders and the
Administrative Agent agree to amend certain of the terms and provisions of the
Credit Agreement as specifically set forth in this Agreement; and

 

WHEREAS, the undersigned Lenders and the Administrative Agent are prepared to
amend the Credit Agreement on the terms, subject to the conditions and in
reliance on the representations set forth herein.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement (as amended
hereby).

 



1

 

 



2.       Amendments to the Credit Agreement.

 

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Trigger Event Period” set forth therein and substituting in lieu
thereof the following new definition:

 

““Trigger Event Period” means any period (a) commencing upon the date that the
sum of (x) Unrestricted Cash and (y) Availability is less than $23,000,000 and
(b) ending on the date that the sum of (x) Unrestricted Cash and (y)
Availability for a period of ninety (90) consecutive calendar days equals or
exceeds $23,000,000.”

 

3.       Affirmation and Acknowledgment of the Borrowers. The Borrowers hereby
ratify and confirm all of their Obligations to the Lenders, including, without
limitation, the Loans, and the Borrowers hereby affirm their absolute and
unconditional promise to pay to the Lenders, the Administrative Agent, the
Collateral Agent, each L/C Issuer and the Affiliates of each Lender, as
applicable, all indebtedness, obligations and liabilities in respect of the
Loans, the Letters of Credit, and all other amounts due under the Credit
Agreement and the other Loan Documents as amended hereby. The Credit Parties
hereby confirm that the Obligations are and remain secured pursuant to the Loan
Documents and pursuant to all other instruments and documents executed and
delivered by the Credit Parties as security for the Obligations.

 

4.       No Other Waivers, Amendments or Consents.

 

Except for the amendments expressly set forth and referred to in Section 2
hereof, the Credit Agreement and the other Loan Documents shall remain unchanged
and in full force and effect. Nothing in this Agreement is intended or shall be
construed to be a novation of any Obligations or any part of the Credit
Agreement or any of the other Loan Documents or to affect, modify or impair the
continuity or perfection of the Administrative Agent’s Liens under the Credit
Agreement and Loan Documents.

 

5.       Representations, Warranties and Covenants. To induce the undersigned
Lenders to enter into this Agreement, the Credit Parties hereby warrant,
represent and covenant to and with the Lenders and the Administrative Agent
that: (a) this Agreement has been duly authorized, executed and delivered by the
Credit Parties; (b) this Agreement and the Credit Agreement as amended hereby
constitute legal, valid and binding obligations of the Credit Parties,
enforceable in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws, or by general principles of equity (regardless of whether enforcement is
sought in a proceeding at law or in equity); (c) after giving effect to this
Agreement, no Default or Event of Default has occurred and is continuing as of
this date; (d) no approval or consent of, or filing with, any governmental
agency or authority is required to make valid and legally binding the execution,
delivery or performance by the Credit Parties of this Agreement or the Credit
Agreement or any other Loan Document as amended hereby; and (e) after giving
effect to this Agreement, all of the representations and warranties made by the
Credit Parties in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date of this Agreement (except
to the extent that any such representations or warranties expressly referred to
a specific prior date). Any breach by the Credit Parties of any of its
representations, warranties and covenants contained in this Section 5 shall be
an Event of Default under the Credit Agreement.

 



2

 



 

6.       Conditions to Effectiveness. This Agreement shall not become effective
unless and until the Administrative Agent has received one or more counterparts
of this Agreement, duly executed, completed and delivered by the Borrowers, the
other Credit Parties and the Required Lenders.

 

7.       Reimbursement of Expenses. The Borrowers hereby agree to reimburse the
Administrative Agent on demand for all reasonable out-of-pocket costs and
expenses (including without limitation the reasonable and actual fees and
expenses of its counsel) incurred by the Administrative Agent in connection with
the negotiation, documentation and consummation of this Agreement and the other
documents executed in connection herewith and the transactions contemplated
hereby.

 

8.       Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

9.       Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. To the extent
permitted by applicable law, the Credit Parties hereby waive any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.

 

10.     Counterparts. This Agreement may be executed in any number of several
counterparts, all of which shall be deemed to constitute but one original and
shall be binding upon all parties, their successors and permitted assigns.
Delivery of an executed signature page of this Agreement by facsimile
transmission or other electronic transmission shall be as effective as delivery
of a manually executed counterpart hereof.

 

11.     Entire Agreement. The Credit Agreement as amended through this Agreement
embodies the entire agreement between the parties hereto relating to the subject
matter thereof and supersedes all prior agreements, representations and
understandings, if any, relating to the subject matter thereof.

 

12.     No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

13.      No Third Party Beneficiaries. This Agreement is solely for the benefit
of the parties signatory hereto, their successors and permitted assigns, and no
other person or entity shall be a third party beneficiary of this Agreement.



 

 

3

 

 



14.     Release. The Credit Parties hereby remise, release, acquit, satisfy and
forever discharge the Lenders, the Administrative Agent, the Collateral Agent,
the L/C Issuer and the Affiliates of each Lender and their respective agents,
employees, officers, directors, predecessors, attorneys and all others acting or
purporting to act on behalf of or at the direction of the Lenders, the
Administrative Agent, the Collateral Agent, the L/C Issuer or the Affiliates of
each Lender (collectively, the “Releasees”) of and from, and agree not to sue
any Releasee in respect of, any and all manner of actions, causes of action,
suit, debts, accounts, covenants, contracts, controversies, agreements,
variances, damages, judgments, claims, counterclaims and demands whatsoever, in
law or in equity, which any of such parties ever had, now has or may have
against the Releasees, for, upon or by reason of any matter, cause or thing
whatsoever arising from, in connection with or in relation to the Credit
Agreement or any of the other Loan Documents (including this Agreement), whether
existing on or prior to the date hereof or arising after the date hereof based
on facts, circumstances or events occurring or existing on or prior to the date
hereof. Without limiting the generality of the foregoing, the Credit Parties
waive and affirmatively agree not to allege or otherwise pursue any defenses,
affirmative defenses, counterclaims, claims, causes of action, setoffs or other
rights they do, shall or may have as of the date hereof or that arise after the
date hereof based on facts, circumstances or events occurring or existing on or
prior to the date hereof, including, but not limited to, the rights to contest
any conduct of the Lenders, the Administrative Agent or other Releasees on or
prior to the date hereof. The Credit Parties hereby agree that if any Credit
Party shall bring any cause of action, suit, claim, counterclaim, demand or
other action released pursuant to this Section 14, the Credit Parties shall
jointly and severally pay on demand, all fees, costs and expenses (including,
without limitation, fees, costs and expenses of counsel) of any Releasee in
connection with or arising out of such Releasee’s defense of such cause of
action, suit, claim, counterclaim, demand or other action released pursuant to
this Section 14.

 

 

 

[Remainder of page intentionally blank; next page is signature page]

 

 

 

 

 



4

 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective duly authorized officers, effective as of the date first
above written.

 

  BORROWERS:       JAMES RIVER  COAL  COMPANY   JAMES RIVER  COAL SERVICE
COMPANY   LEECO, INC.   TRIAD MINING, INC.   TRIAD  UNDERGROUND MINING, LLC  
BLEDSOE COAL CORPORATION   JOHNS CREEK ELKHORN COAL  CORPORATION   BELL  COUNTY
 COAL CORPORATION   JAMES RIVER  COAL SALES, INC.   BLEDSOE COAL  LEASING
COMPANY   BLUE DIAMOND COAL COMPANY   MCCOY ELKHORN COAL  CORPORATION   CHAFIN
BRANCH COAL COMPANY, LLC   HAMPDEN COAL  COMPANY, LLC   LAUREL MOUNTAIN
RESOURCES, LLC   LOGAN  & KANAWHA COAL CO., LLC   ROCKHOUSE CREEK DEVELOPMENT,
LLC   SNAP CREEK MINING, LLC           By:  /s/ Samuel M. Hopkins, II   Name:
Samuel M. Hopkins, II   Title:   Vice President

 

 



JRCC -First Amendment to Credit Agreement

 



 

 

 



  GUARANTORS:       JOHNS CREEK PROCESSING  COMPANY   JOHNS CREEK COAL COMPANY  
SHAMROCK COAL COMPANY, INCORPORATED   EOLIA RESOURCES, INC.   BDCC HOLDING
COMPANY, INC.   INTERNATIONAL RESOURCE PARTNERS LP   BUCK BRANCH RESOURCES LLC  
INTERNATIONAL RESOURCES, LLC   INTERNATIONAL RESOURCES HOLDINGS I LLC  
INTERNATIONAL RESOURCES HOLDINGS II LLC   IRP KENTUCKY LLC   IRPWVCORP.   JAMES
RIVER ESCROW INC.   IRP LP HOLDCO INC.   IRP GP HOLDCO LLC   JELLICO MINING, LLC

 

  By:  /s/ Samuel M. Hopkins, II   Name: Samuel M. Hopkins, II   Title:   Vice
President

 

 

JRCC -First Amendment to Credit Agreement



 

 

 



     LENDER, L/C ISSUER,  ADMINISTRATIVE AGENT
AND COLLATERAL AGENT:       GENERAL ELECTRIC CAPITAL CORPORATION       By:  /s/
Daniel T. Eubanks   Name:  Daniel T. Eubanks   Title:  Duly Authorized Signatory

 

 

 

 

JRCC -First Amendment to Credit Agreement



 

 

 



  LENDERS:       GE CAPITAL COMMERCIAL INC.           By: /s/ Paul Sleet   Name:
Paul Sleet   Title: Duly Authorized Signatory

 

 

 

 

 

 

 

JRCC -First Amendment to Credit Agreement



 

 

 

 



  UBS AG, STAMFORD BRANCH         By: /s/ Lana Gifas   Name: Lana Gifas   Title:
Director           By: /s/ Jennifer Anderson   Name: Jennifer Anderson   Title:
Associate Director

 

 

 

 

 

 

 

JRCC -First Amendment to Credit Agreement



 

 

 

 



  L/C ISSUER:       UBS AG, STAMFORD BRANCH         By: /s/ Lana Gifas   Name:
Lana Gifas   Title: Director           By: /s/ Jennifer Anderson   Name:
Jennifer Anderson   Title: Associate Director

 

 

 

 

 

 

 

JRCC -First Amendment to Credit Agreement

 



 

 